 


110 HR 6452 IH: Trade and Environment Enforcement (Green 301) Act
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6452 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Mr. Blumenauer (for himself and Mr. Doggett) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Trade Act of 1974 to identify foreign country trade practices that negatively affect the environment and to take actions to address such practices. 
 
 
1.Short titleThis Act may be cited as the Trade and Environment Enforcement (Green 301) Act. 
2.Identification of foreign country trade practices that negatively affect the environment 
(a)In generalChapter 1 of title III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.) is amended by adding at the end the following: 
 
311.Identification of foreign country trade practices that negatively affect the environment 
(a)Identification 
(1)In generalThe Trade Representative shall identify those foreign country trade practices that cause negative environmental impacts on the protection of human, animal, or plant life or health, or the conservation of exhaustible natural resources in the United States, the foreign country, a third country, or internationally.  
(2)FactorsIn identifying foreign country trade practices under paragraph (1), the Trade Representative shall take into account all relevant factors, including— 
(A)the strength of the connection between trade and the negative environmental impact; 
(B)the significance of the negative environmental impact on the protection of human, animal or plant life or health, or the conservation of exhaustible natural resources; and 
(C)the costs and benefits of mitigating the negative environmental impact through the remedies described in this section. 
(3)ConsultationIn identifying foreign country trade practices under paragraph (1), the Trade Representative shall provide the opportunity for input by and consultation with interested persons, including private or nongovernmental organizations working towards environmental protection or conservation, domestic industrial users of any goods that may be affected by this section, and appropriate Federal departments and agencies.  
(b)Report 
(1)In generalNot later than 270 days after the date of submission of a report under section 181(b) of this Act, the Trade Representative shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate and publish in the Federal Register a report on the foreign country trade practices identified under subsection (a). 
(2)Matters to be includedThe Trade Representative may include in the report, if appropriate— 
(A) a description of other foreign country trade practices that may in the future warrant inclusion in the report as foreign country trade practices that negatively affect the environment; and 
(B)a statement regarding other foreign country trade practices that negatively affect the environment that have not been identified because they are subject to other provisions of United States trade law, existing bilateral trade agreements, or trade negotiations, and progress is being made toward the mitigation, reduction, or elimination of the negative environmental impacts of such foreign country trade practices.   
(c)Petitions 
(1)In generalAny interested person, as described in subsection (a)(3), may file a petition with the Trade Representative requesting that action be taken under subsection (a) and setting forth the allegations in support of the request.  
(2)ReviewThe Trade Representative shall review the allegations in any petition filed under paragraph (1) and, not later than 45 days after the date on which the Trade Representative receives the petition, shall determine whether to initiate consultations under subsection (d) with respect to the allegations in the petition. 
(3)Determination not to initiate consultationsIf the Trade Representative determines not to initiate consultations under subsection (d) with respect to a petition filed under paragraph (1), the Trade Representative shall inform the petitioner of the reasons therefor and shall publish notice of the determination, together with a summary of such reasons, in the Federal Register. 
(d)ConsultationsNot later than 3 weeks after the date on which the report required under subsection (b) is submitted to the congressional committees specified under subsection (b) or upon acceptance of a petition described in subsection (c), the Trade Representative shall request consultations with the government of each foreign country identified under subsection (a) or in such a petition regarding the practices with respect to which the foreign country was so identified. 
(e)Agreements 
(1)In generalAs part of the consultations with a foreign country under subsection (d), the Trade Representative shall seek to negotiate an agreement between the United States and the foreign country that provides for the mitigation, reduction, or elimination of the negative environmental impacts that are the result of the trade practices with respect to which the foreign country was identified under subsection (a) or (c). 
(2)Failure to reach agreementIf the United States and a foreign country fail to reach an agreement described in paragraph (1), the Trade Representative— 
(A)shall take all appropriate and feasible action authorized under section 301(c) of this Act, subject to the specific direction, if any, of the President regarding any such action; and 
(B)shall take all other appropriate and feasible action within the power of the President that the President may direct the Trade Representative to take under this subsection, to obtain the mitigation, reduction, or elimination of negative environmental impacts that are the result of the trade practices with respect to which the foreign country was identified under subsection (a). 
(f)Foreign country trade practice definedIn this section, the term foreign country trade practice or trade practice— 
(1)means any act, policy, or practice of a foreign country relating to trade as well as the sustained or recurring lack of any act, policy, or practice of a foreign country relating to trade; but 
(2)does not include any such act, policy, or practice that reflects a reasonable exercise of prosecutorial discretion or a reasonable decision regarding the allocation of environmental enforcement resources.. 
(b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 310 the following: 
 
 
Sec. 311. Identification of countries that engage in trade practices that negatively affect the environment..  
 
